         Case 1:21-cr-00221-SHS Document 14 Filed 08/25/21 Page 1 of 1




                                                                                              260 Madison Avenue
 Protass Law              PLLc                                                                         22nd Floor
                                                                                              New York, NY 10016

                                                                                               T: 212-455-0335
                                                                                               F: 646-607-0760
                                                                                      hprotass@protasslaw.com


                                                          August 24, 2021


VIA ECF
                                                     MEMO ENDORSED
Honorable Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, NY l 0007

                    Re:     United States v. Victor Rivera, Case No . 21-CR-221 (SHS)

Dear Judge Stein:

                  As the Court may recall, this firm represents defendant Victor Rivera in the referenced
matter. Mr. Rivera self-surrendered and made his initial appearance before this Court on March 24, 2021,
at which time he was released principally on a $100,000 Personal Recognizance Bond along with certain
travel restrictions. I write today to respectfully request a modification to the terms of Mr. Rivera's pre-
trial release. In particular, Mr. Rivera seeks to travel from September 3 to September 7, 2021 to
Tallahassee, FL to visit with his sister. Although he has not yet purchased a plane ticket, he will be flying
from New York to Tallahassee, FL on September 3, 2021 and will be returning by plane to New York on
September 7, 2021. I have spoken with both Assistant United States Attorney David Abramovicz and
U.S. Probation Officer Vincent Adam (who advised me that Mr. Rivera has fully complied with all of the
terms of his pre-trial release). Neither AUSA Abramovicz nor U.S Probation Officer Adam has any
objection to Mr. Rivera's proposed travel as detailed herein.

                Accordingly, we respectfully request that this Court enter an Order modifying the
conditions of Mr. Rivera' s pre-trial release so that he may travel from New York to Tallahassee, FL from
September 3 to September 7, 2021 to visit with his sister.

                 Thank you for your consideration and attention to this matter.
                                                         Respectfully submitted,

cc:     David Abramovicz, Esq. (via                                   Isl
        ECF) Assistant United States
        Attorney                                               Harlan Protass

        Vincent Adam (via e-mail)                                                                          ',f      I.   _
                                                                                          ~   ~            /,I   AJIM'
        U.S . Probation Officer
  Defendant's request to travel as set       roz    ~t~nt~
                                                                                     •l
                                                                                               .;,,.,a ~f /JI.~ .
                                                                            '1"'                ~   ('j
  Dated: New York, New York
         August25,2021                                       S00~:                              J-b
                                                             --~~-~~~#-~~...lol!C~-------
                                                                      S id         H. Stein, U.S.D.J.
